Case: 12-20465       Document: 00512176080         Page: 1     Date Filed: 03/15/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 15, 2013
                                     No. 12-20465
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CECIL MAX-GEORGE,

                                                  Plaintiff-Appellant

v.

ADRIAN GARCIA, Sheriff, in his Official and Personal Capacity; RUSSELL
SMITH, Sheriff Deputy Sergeant in his Official and Personal Capacity; (JOHN
OR JANE DOE) KLGAGE, Sheriff Deputy in his/her Official and Personal
Capacity,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CV-4692


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Cecil Max-George, Texas prisoner #1649987, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 lawsuit alleging that various prison officials
had violated his constitutional and state rights by destroying or confiscating his
legal mail, obstructing his efforts to send and/or receive legal documents, and
retaliating against him for submitting grievances. The district court dismissed

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20465     Document: 00512176080      Page: 2    Date Filed: 03/15/2013

                                  No. 12-20465

his claims regarding interference with his legal mail as barred pursuant to Heck
v. Humphrey, 512 U.S. 477 (1994), but held in the alternative that those claims
lacked merit. The district court dismissed his remaining federal claims with
prejudice as frivolous and dismissed his state claims without prejudice.
      The district court’s dismissal of Max-George’s complaint pursuant to 28
U.S.C. § 1915A(b) is reviewed for an abuse of discretion. Norton v. Dimazana,
122 F.3d 286, 291 (5th Cir. 1997). On appeal, Max-George fails to address the
district court’s determination that his claims of interference with his legal mail
were barred by Heck. He has therefore abandoned any such challenge. Yohey
v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Max-George argues that the district court erred by dismissing his
retaliation claim because his statement of facts was sufficient to establish the
requisite elements of his claim. He was required to produce either direct
evidence of motivation or “a chronology of events from which retaliation may
plausibly be inferred.” Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995)
(quotation omitted). His statement of facts and other pleadings fail to make
such a showing.
      Max-George also contends that the district court erred by dismissing his
challenge to the prison grievance procedure for failing to implicate a protected
liberty interest. He asserts this claim implicates his constitutional interest in
sending and receiving mail. In a case that also involved a prisoner’s challenge
to a prison grievance procedure’s failure to remedy problems with his prison
mail, this court held that a prisoner “does not have a federally protected liberty
interest in having . . . grievances resolved to his satisfaction.” Geiger v. Jowers,
404 F.3d 371, 374 (5th Cir. 2005).
      The district court did not abuse its discretion by dismissing Max-George’s
federal claims. It therefore properly dismissed his state law claims. Bass v.
Parkwood Hosp., 180 F.3d 234, 246 (5th Cir. 1999).



                                         2
    Case: 12-20465    Document: 00512176080      Page: 3   Date Filed: 03/15/2013

                                  No. 12-20465

      The district court’s dismissal of Max-George’s § 1983 complaint as
frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g). See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Max-George is warned that if
he accumulates three strikes, he will not be allowed to proceed in forma pauperis
in any civil action or appeal unless he is under imminent danger of serious
physical injury. See § 1915(g).
      AFFIRMED; SANCTION WARNING ISSUED.




                                       3